Citation Nr: 0928209	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for intervetebral disc 
syndrome, C4-C6, cervical spine, residuals of injury, 
currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for anterior wedging, 
T11-L1, residuals of injury, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to January 
1989. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied an increased rating and continued the 
previous evaluations for intervetebral disc syndrome, C4-C6, 
cervical spine, residuals of injury evaluated as 10 percent 
disabling and anterior wedging, T11-L1, residuals of injury, 
evaluated as 20 percent disabling. 

The July 2005 rating decision also granted service connection 
for right upper extremity radiculopathy as secondary to the 
service-connected intervertebral disc syndrome, C4-C6, 
cervical spine, residuals of injury, with an evaluation of 10 
percent disabling.  The Veteran has not appealed that issue 
and it is not before the Board.  

The record indicates some interference with the Veteran's 
employment due to his service connected disabilities; however 
he has not filed a claim for unemployability and the evidence 
does not demonstrate that he is unable to work.  


FINDINGS OF FACT

1.  Throughout the appeal period, the service connected 
intervetebral disc syndrome, C4-C6, residuals of injury, has 
been manifested by forward flexion of  35 degrees of the 
cervical spine at the most impaired with no findings of 
abnormal gait or ankylosis of the cervical spine. 

2.  Throughout the appeal period, the service connected 
anterior wedging, T11-L1, residuals of injury, has been 
manifested by forward flexion of 60 degrees at the most 
impaired with no findings of ankylosis of the thoracolumbar 
spine. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for intervetebral disc syndrome, C4-C6, cervical spine, 
residuals of injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008)

2. The criteria for an evaluation greater than 20 percent for 
anterior wedging, T11-L1, residuals of injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code  5235 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated March 2005.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
May 2008 that, in particular, provided notice of how 
disability ratings are assigned and included the specific 
rating criteria pertaining to injuries and diseases of the 
spine.  This letter was followed by July 2008 and April 2009 
Supplemental Statements of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

The Veteran's current appeal arises from a February 2005 
claim for an increased rating for his service-connected 
intervetebral disc syndrome, C4-C6, cervical spine, residuals 
of injury which is currently evaluated as 10 percent 
disabling and his service-connected anterior wedging, T11-L1, 
residuals of injury, which is currently evaluated as 20 
percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as 'staged' 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as intervetebral disc 
syndrome (Diagnostic Code 5243) and anterior wedging 
(Diagnostic Code 5235), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the cervical and thoracolumbar 
spine, a 10 percent rating is assigned when forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or, when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  .  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

At the June 2005 VA examination the Veteran reported moderate 
to severe daily pain in his neck and back.  He also reported 
sharp pain with an intensity of 5 out of 10.  The Veteran 
stated that his symptoms were worse with fatigue and that he 
was unable to work more than five to six hours a day due to 
pain.  The Veteran reported no additional limitation of 
movement during flare-ups or on repetitive movement.  He 
stated he can only walk for 20-30 minutes but was capable of 
doing carpenter's work for five hours a day.   

The June 2005 VA examiner found that the Veteran's cervical 
spine forward flexion was 45 degrees, extension was 40 
degrees with pain, left lateral rotation was normal, and 
right rotation was limited to 50 to 60 degrees.  The examiner 
found no additional limitation due to pain, fatigue, 
weakness, lack of endurance on repetitive use or flare-ups 
but noted that his symptoms were worse with heavy lifting and 
fatigue following heavy exertion.  No spasms or postural 
abnormalities were found.  The thoracolumbar spine measured 
forward flexion of 90 degrees, extension to 30 degrees, right 
and left lateral flexion of 20 to 30 degrees with pain, and 
rotation of 20 to 30 degrees.  The straight leg raising test 
in sitting and supine were normal.  The examiner found no 
additional limitations due to pain, fatigue, weakness, lack 
of endurance on repetitive use or flare-ups.  The examiner 
noted mild discomfort in the lower back but found that the 
Veteran to be normal, without signs of muscle spasm, a normal 
gait, and no postural abnormalities or fixed deformity 
(ankylosis).  Although right lateral leg numbness by the knee 
was reported, lumbar radiculopathy or cutaneous nerve 
involvement were not found.   

In July 2006 the Veteran contended that he needed a proper 
evaluation by a neurologist.  In December 2006 a VA 
neurological examination was conducted which did not result 
in any additional findings.  The examiner found that the 
Veteran's conditions were disorders of the bone and joint and 
would be best evaluated by orthopedics. 

At the April 2008 VA examination the Veteran reported chronic 
pain in the cervical and thoracolumbar areas that was sharp 
in nature with an intensity of 7 out of 10.  The Veteran 
reported that flare-ups occurred with repetitive movements 
such as turning of the head laterally, driving, and continued 
bending.  The Veteran stated that he works only part time due 
to his neck pain and low back pain but that he was self-
sufficient in activities of daily living.  For the cervical 
spine forward flexion was 35 degrees, extension 45 degrees, 
bilateral flexion 30 degrees, and bilateral rotation 40 
degrees.  There were no additional limitations with 
repetitive use.  There was tenderness in paracervical regions 
and thoracolumbar area without spasms.  For the thoracolumbar 
spine forward flexion was 60 degrees, extension 5 degrees, 
bilateral flexion and rotation 20 degrees.  No additional 
limitations were found on repetitive use.  There were no 
paralumbar spasms.  There was some guarding with range of 
motion but no other postural abnormalities were found.  No 
incapacitating episodes were found.  The examiner found the 
cervical spinal strain to be moderately severe and the 
thoracolumbar strain to be moderate.  No additional 
impairment of joint function was found. 

At the February 2009 VA examination the Veteran reported that 
his back and neck bothered  him on a daily basis and 
described his pain as an aching pain at rest and a sharp pain 
with movement with an intensity of 8 out of 10 in his back 
and 7 out of 10 in his neck.  He reported flare-ups of his 
neck and back pain for four to five days per month which 
resulted in limitation of motion and functional impairment.  
The Veteran reported that he works four hours per day and is 
able to perform daily activities such as driving a motor 
vehicle and dressing himself.  The Veteran was found to have 
normal posture and gait.  For the cervical spine forward 
flexion was 35 degrees, extension 35 degrees, lateral flexion 
45 degrees bilaterally, and lateral rotation 80 degrees 
bilaterally.  The spine was painful on motion in extreme 
forward flexion and extension.  The Veteran had painful 
motion without acute spasm, weakness or tenderness.  No 
postural abnormalities, ankylosis or abnormalities of 
musculature of the cervical spine was found.  For the 
thoracolumbar spine forward flexion was 90 degrees, extension 
25 degrees, lateral flexion 25 degrees bilaterally, and 
lateral rotation 25 degrees.  The Veteran had evidence of 
painful motion with occasional spasm but without weakness or 
tenderness.  No postural abnormalities, ankylosis, scoliosis, 
reversed lordosis, or abnormal kyphosis were found.  Veteran 
complained of numbness in the right lateral leg and the right 
thumb but the neurological examination found no evidence of 
atrophy of the upper or lower extremities, with intact 
reflexes of both upper and lower extremities.   

VA medical treatment records show complaints of low back pain 
and a history of chronic low back pain.  In June 2008 the 
Veteran complained of flare-ups after three to four hours of 
work and reported that it was hard for him to walk at those 
times due to back pain.  In April 2008 the Veteran complained 
of right leg numbness but the physician found that it was not 
consistent with radiculopathy or a cutaneous nerve.

Two lay statements dated June 2008 were received.  In one 
statement the Veteran's co-worker reported that he misses a 
lot of work because of his back condition and that his back 
pain is so severe at times that he cannot drive himself home.  
In the other statement the Veteran's employer reported that 
he loses two to three months of work per year due to his back 
condition and that as of June 2008 he had already missed 28 
days that year. 


The Veteran's service connected intervetebral disc syndrome, 
C4-C6, residuals of injury, is evaluated as 10 percent 
disabling.  Under the criteria for Diagnostic Code 5243, a 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  The 
medical evidence shows the Veteran's forward flexion of the 
cervical spine to be 35 degrees at the most impaired.  
Additionally the medical evidence found the Veteran to have 
normal posture and gait with no scoliosis, reversed lordosis, 
abnormal kyphosis or ankylosis of the cervical spine.  As 
such a 20 percent or higher evaluation is not warranted for 
intervetebral disc syndrome, C4-C6, residuals of injury.  
 
The Veteran's service connected anterior wedging, T11-L1, 
residuals of injury, is evaluated as 20 percent disabling.  
Under the criteria for Diagnostic Code 5235, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence shows the Veteran's forward flexion of the 
thoracolumbar spine to be 60 degrees at the most impaired 
with no findings of ankylosis of the thoracolumbar spine.  As 
such a 40 percent or higher evaluation is not warranted for 
anterior wedging, T11-L1, residual of injury. 

Intervetebral disc syndrome may also be rated based on 
incapacitating episodes.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  A 20 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The Veteran 
reported that he only works four hours a day and lay 
statements attest to his missing work due to his back 
condition; however, there is no evidence of prescribed 
bedrest by a physician or required treatment by a physician 
for a period of time greater than two weeks.  The Veteran 
does not warrant a 20 percent evaluation for intervetebral 
disc syndrome, C4-C6, or a 40 percent evaluation for anterior 
wedging, T11-L1 based on incapacitating episodes.

No neurological abnormalities, apart from the upper right 
radiculopathy which is not on appeal, have been found.  The 
Veteran complained of numbness in the right leg but the 
examiner found no lumbar radiculopathy or cutaneous nerve 
involvement.  There was no evidence of atrophy and intact 
reflexes were found for the upper and lower extremities.  
Therefore, a separate rating for neurological impairment is 
not warranted.

The Veteran genuinely believes that his intervetebral disc 
syndrome, C4-C6, and anterior wedging, T11-L1, should be 
rated higher than the currently assigned evaluations.  He is 
competent to report his symptomatology.  However, the Board 
is bound by the rating schedule and the Veteran's opinion is 
outweighed by the objective medical findings on multiple 
examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board notes that the examinations were 
accomplished by qualified health professionals who recorded 
his complaints and symptoms, the objective findings on 
examination, and the effects of his disabilities on his 
occupational and social functioning.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain in the cervical and 
thoracolumbar spine, affecting his ability to do physical 
activities.  Any functional impairment in the cervical spine, 
however, already has been considered by the 10 percent rating 
assigned, and any functional impairment in the thoracolumbar 
spine has already been considered by the 20 percent rating 
assigned under the relevant Diagnostic Codes.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1. 

The Veteran is assigned a 10 percent rating for the cervical 
spine based on limitation of motion of the cervical spine and 
a 20 percent rating for the thoracolumbar spine based on 
limitation of motion of the thoracolumbar spine.  The level 
of impairment in the cervical and thoracolumbar spine has 
been relatively stable throughout the appeals period, or at 
least has never been worse than reflected by the ratings 
assigned.  Therefore, an application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
service-connected cervical or thoracolumbar disabilities 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has impairment of the neck and back 
which results in certain work restrictions and absences from 
work.  However, the regular scheduler standards contemplate 
the symptomatology shown in this case.  In essence, the 
evidence does not demonstrate an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and increased ratings for 
intervetebral disc syndrome, C4-C6, cervical spine, and 
anterior wedging, T11-L1, are not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an increased rating for intervetebral disc 
syndrome, C4-C6, cervical spine, residuals of injury, 
currently evaluated as 10 percent, is denied. 

Entitlement to an increased rating for anterior wedging, T11-
L1, residuals of injury, currently evaluated as 20 percent, 
is denied. 





____________________________________________
RONALD W. SCHOLZ,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


